Order entered January 14, 2015




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-01299-CV

                       IN THE INTEREST OF J.C., ET AL, CHILDREN

                         On Appeal from the 303rd Judicial District Court
                                      Dallas County, Texas
                             Trial Court Cause No. DF-76-08723-V

                                            ORDER
       The Court has received a copy of an order on motion for withdraw of counsel stating

appellant’s counsel, Jan Holeywell-Smith, has withdrawn from this cause. No other counsel has

appeared in this Court on this case. We DIRECT the Clerk of the Court to remove Jan

Holeywell-Smith as appellant’s counsel and show appellant is representing himself. Appellant’s

last known address is:

John Crear
1046 Masters Lane
Snellville, GA 30078

       The clerk’s and reporter’s records have been filed. Accordingly, we ORDER appellant to

file his brief within THIRTY DAYS of the date of this Order.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE